Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports first quarter earnings of $835 million First quarter financial measures compared to the same period a year ago: - Earnings per share (diluted) of $0.82, compared to $1.01 - Net income of $835 million, versus $1,020 million - Return on equity of 18.3%, compared to 22.1% - Productivity ratio of 56.5%, versus 53.6% TORONTO, March 4 /CNW/ - Scotiabank recorded first quarter net income of $835 million, down $185 million or 18% from the same period last year. Diluted earnings per share (EPS) were $0.82 compared to $1.01 in the same period a year earlier, down 19%. Return on equity was 18.3% compared to 22.1% last year. "While we had anticipated the first quarter to be difficult, results were weaker than expected," said Rick Waugh, President and CEO. "This was due primarily to substantial volatility in global financial markets. Our exposure to these stressed markets is modest and well diversified, but our portfolios did experience some valuation writedowns. "We continued to experience solid core growth in our Domestic and International Banking platforms, but our results in Scotia Capital were negatively affected by the market volatility. In Domestic Banking, average assets rose 14%, driven by growth and increased market share in mortgages, personal deposits and mutual funds. International Banking also experienced strong asset growth of seven per cent due to organic growth and our acquisition in Chile, despite the negative impact of foreign currency translation. Mexico's earnings contribution was lower this quarter, due largely to increased loan loss provisions, unusually high taxes, as well as the negative effect of the stronger Canadian dollar. "The unsettled capital markets affected certain of the Bank's portfolio positions and also led to an increase in funding costs, thereby reducing the Bank's interest margin compared to a year ago. The steep rise of the Canadian dollar versus the U.S. dollar from 85 cents to par over the past year had the impact of reducing our foreign currency earnings," Mr. Waugh said. "We also took prudent actions to ensure our portfolios reflect current market valuations. "Notwithstanding the current volatility, particularly in widening credit spreads, capital markets are expected to improve somewhat in the second half of the year. Funding costs have begun to improve, asset growth remains strong in all three of our business lines, and increased attention to managing costs supports our confidence going forward. As well, the pressure of the rapid rise of the dollar in 2007 will have a much reduced impact in the second half of the year, as we anticipate the Canadian dollar to stay within its current range. "We are confident that we are taking action to meet the current challenges head on and, hence, are maintaining the objectives that we established at the beginning of the year." << Year-to-date performance versus our key 2008 financial and operational objectives was as follows: 1. Target: Earn a return on equity (ROE)(1) of 20 to 23%. For the three months Scotiabank earned an ROE of 18.3%. 2. Target: Generate growth in earnings per common share (diluted) of 7 to 12%. Our year-over-year growth in earnings per share was negative 19%. 3. Target: Maintain a productivity ratio(1) of less than 57%. Scotiabank's ratio was 56.5% for the three months. 4. Target: Maintain sound capital ratios. At 9.0%, Scotiabank's Tier 1 capital ratio remains strong by Canadian and international standards. (1) Refer to non-GAAP measures discussion further below. FINANCIAL HIGHLIGHTS As at and for the three months ended January 31 October 31 January 31 (Unaudited) 2008 2007 2007 Operating results ($ millions) Net interest income 1,814 1,716 1,776 Net interest income (TEB(1)) 1,932 1,932 1,881 Total revenue 2,839 3,078 3,109 Total revenue (TEB(1)) 2,957 3,294 3,214 Provision for credit losses 111 95 63 Non-interest expenses 1,669 1,792 1,724 Provision for income taxes 193 204 277 Provision for income taxes (TEB(1)) 311 420 382 Net income 835 954 1,020 Net income available to common shareholders 814 938 1,012 Operating performance Basic earnings per share ($) 0.83 0.95 1.02 Diluted earnings per share ($) 0.82 0.95 1.01 Return on equity (%)(1) 18.3 21.0 22.1 Productivity ratio (%) (TEB(1)) 56.5 54.4 53.6 Net interest margin on total average assets (%) (TEB(1)) 1.79 1.87 1.91 Balance sheet information ($ millions) Cash resources and securities 130,893 118,030 126,899 Loans and acceptances 260,501 238,685 222,690 Total assets 449,422 411,510 396,470 Deposits 316,797 288,458 277,019 Preferred shares 1,865 1,635 945 Common shareholders' equity 18,128 17,169 18,850 Assets under administration 195,155 195,095 203,067 Assets under management 31,704 31,403 29,158 Capital measures(2) Tier 1 capital ratio (%) 9.0 9.3 10.4 Total capital ratio (%) 10.2 10.5 11.7 Tangible common equity to risk-weighted assets(1) (%) 7.2 7.2 8.4 Risk-weighted assets ($ millions) 234,876 218,337 206,843 Credit quality Net impaired loans(3) ($ millions) 689 601 579 General allowance for credit losses ($ millions) 1,298 1,298 1,323 Net impaired loans as a % of loans and acceptances(3) 0.26 0.25 0.26 Specific provision for credit losses as a % of average loans and acceptances (annualized) 0.18 0.16 0.12 Common share information Share price ($) High 54.00 53.49 53.39 Low 43.10 46.70 48.80 Close 48.19 53.48 50.76 Shares outstanding (millions) Average - Basic 985 983 991 Average - Diluted 992 991 1,001 End of period 985 984 993 Dividends per share ($) 0.47 0.45 0.42 Dividend yield (%) 3.9 3.6 3.3 Dividend payout ratio(4) (%) 56.9 47.1 41.2 Market capitalization ($ millions) 47,487 52,612 50,397 Book value per common share($) 18.40 17.45 18.99 Market value to book value multiple 2.6 3.1 2.7 Price to earnings multiple (trailing 4 quarters) 12.5 13.2 13.5 Other information Employees(5) 62,002 58,113 54,889 Branches and offices 2,488 2,331 2,225 (1) Non-GAAP measure. Refer further below for a discussion of these measures. (2) Effective November 1, 2007, regulatory capital ratios are determined in accordance with Basel II rules. Comparative amounts for prior periods were determined in accordance with Basel I rules. (3) Net impaired loans are impaired loans less the specific allowance for credit losses. (4) Represents common dividends for the period as a percentage of the net income available to common shareholders for the period. (5) Certain amounts for prior periods have been restated to include final numbers for all new acquisitions. >> MESSAGE TO STAKEHOLDERS Strategies for success The first quarter of 2008 was challenging for banks, including Scotiabank. While Domestic Banking and International Banking experienced solid core growth, results for Scotia Capital and for the Bank overall were negatively affected by the turbulence in global financial markets, particularly credit markets. We are meeting these challenges by continuing to invest in revenue generating opportunities, emphasizing our traditional focus on controlling expenses, and remaining focused on executing our strategy. Our overarching strategy is to continually build on our current business model of three strong business lines. We are committed to growing each of our businesses, while maintaining a high level of diversification. In executing our strategy, our approach balances the interests of our shareholders, customers, employees and communities; reflects our core strengths - including risk and expense management; and concentrates on three key priorities: driving sustainable revenue growth, effective capital management and leadership development. Each of our businesses made demonstrable progress on these priorities during the quarter, and we have highlighted several key achievements further below. In particular, we continued to use our capital to fund opportunities and acquisitions that will further our growth objectives. In this respect, we closed two previously announced transactions - a $1.0 billion deal to acquire 99.5 per cent of Banco del Desarrollo, Chile's seventh-largest bank, and the acquisition of a controlling interest in BBVA Crecer AFP, the Dominican Republic's largest pension fund administrator in number of affiliates, and its related insurance company, BBVA Seguros. We are proud that Scotiabank continues to be recognized as one of Canada's top employers in The Globe and Mail Report on Business Magazine's annual ranking. And we remained active supporters of the communities where we live and work. Overall, we remain confident about the future and, with a strong focus on executing our strategies, priorities, cost control and growing our three business platforms, we are confident we are taking action to meet our 2008 objectives. << 2008 Objectives - Our Balanced Scorecard Financial - Return on equity of 20-23% - Diluted earnings per share growth of 7-12% - Long-term shareholder value through increases in dividends and stock price appreciation Operational - Productivity ratio of less than 57% - Sound ratings - Strong practices in corporate governance and compliance processes - Sound capital ratios Customer - High levels of customer satisfaction and loyalty - Deeper relationship with existing customers - New customer acquisition People - High levels of employee satisfaction and engagement - Enhance diversity of workforce - Commitment to corporate social responsibility and strong community involvement ACHIEVEMENTS Domestic Banking - The Atlantic Customer Contact Centre in Halifax received the Call Center of the Year award in the Service Quality Measurement North America ratings, which benchmark more than 300 leading international contact centres on an annual basis. - Scotiabank and The Western Union Company, a global leader in money transfer services, launched a national program to offer international money transfer services to Scotiabank customers. Our customers in diverse communities now have the ability to send money to family members, friends and business colleagues in more than 200 countries and territories around the world. This is a further step in our ongoing commitment to meet the unique needs of the multicultural communities in which we do business. - The investment performance delivered by Scotia Cassels Investment Counsel remains among the best in Canada. For the three-year period through December 31, 2007, 79% of the actively managed, long-term mutual fund assets advised by Cassels were in the top two quartiles, as rated by Morningstar. International Banking - Scotiabank has been recognized by Global Finance as the Best Trade Finance Bank in Canada for 2008. This is the second time Scotiabank has won this award for its wide range of trade-related services and excellent online systems for importers and exporters. - We expanded our operations in Guatemala and the Dominican Republic with the purchase of select assets from Grupo Altas Cumbres (GAC) of Chile in February. The agreement also includes an option to purchase GAC's bank in Peru, Banco del Trabajo. - During the quarter, we continued to expand our distribution network, opening 29 new locations in Mexico, four in Peru, and three branches and offices in other key international markets. We also announced the opening of a representative office in Moscow, Russia. - Scotiabank Trinidad & Tobago and Scotiabank Turks & Caicos received the Bank of the Year award from The Banker magazine. Scotia Capital - Scotia Capital was named Best Foreign Exchange Bank in Canada for the fourth year in a row, by Global Finance magazine. The annual award recognizes the best foreign exchange banks and providers in 82 countries and regions around the world. - Scotia Waterous acted as exclusive financial advisor to Penn West Energy Trust on its merger with Canetic Resources Trust. The merger created the largest conventional oil and gas trust in North America with an enterprise value of more than $15 billion. - Scotia Capital acted as financial advisor and placement agent on a $500 million equity private placement for a Bermuda-based start-up life reinsurance company, Aurigen Re Capital Limited. Scotia Capital brought together a truly international group of high-profile investors with significant expertise in the insurance industry. - Scotia Capital's newly formed Global Energy Solutions team, working closely with Scotiabank's International Banking division, acted as lead hedge arranger and lead hedge advisor for the interest rate hedging program related to AES Changuinola S.A.'s construction of a new power plant in Panama. AES is one of the world's largest power companies. As well, Scotiabank committed US$50 million in credit facilities towards the project's financing. Employee highlights - Scotiabank was named one of Canada's 50 Best Employers for 2008, for the fourth consecutive year, by The Globe and Mail Report on Business Magazine. The annual list is based on a national survey conducted by Hewitt Associates, a global human resources firm, and employee feedback is a critical component of the study. Scotiabank was the highest-placed bank, moving from 44th place last year to 19th, and this recognition helps position the Bank as an employer of choice. - Scotiabank was also recognized as a Top 125 Training Organization in 2008 for the sixth time and fifth consecutive year by Training magazine, with a ranking of 14th. The list recognizes exceptional learning and development programs incorporated by companies around the world, and is based on a variety of quantitative and qualitative measurements, including the sizes of the organization, annual revenue, number of employees, training budget, best practices, leadership development and new training initiatives. Community involvement - Scotiabank donated to Tides Canada Foundation's Great Bear Rainforest Campaign. The donation supports an innovative, globally significant sustainability model to protect British Columbia's Great Bear Rainforest, and will contribute to a permanent conservation endowment fund that will also benefit First Nations communities. - Scotiabank announced a contribution of $50,000 to the Canadian Red Cross Society's Mexico Flood Appeal to support victims of last fall's torrential rains, flooding and mudslides in the Tabasco region of Mexico. The Bank also accepted donations through its branch networks in Canada and Mexico, and established an employee-to-employee account for Canadian employees who want to support their Mexican colleagues who have been affected by the natural disaster. >> MANAGEMENT'S DISCUSSION & ANALYSIS Forward-looking statements Our public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the U.S.
